                Case 1:15-cv-00001-DLB Document 43 Filed 09/21/20 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
         CHAMBERS OF                                                                     101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                                BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7810
                                                                                              Fax: (410) 962-2577
                                                                                       MDD_DLBChambers@mdd.uscourts.gov




                                                          September 21, 2020

      LETTER TO COUNSEL

              RE:     Timothy K. v. Saul
                      Civil No. DLB-15-1

      Dear Counsel:

             Theodore A. Melanson, Esq. has filed a request for attorney’s fees pursuant to the Social
      Security Act (“Act”), 42 U.S.C. § 406(b), in conjunction with the representation of plaintiff before
      the Court. ECF No. 40.1 In response, the Commissioner asked the Court to consider whether the
      requested amount constitutes a reasonable fee. ECF No. 42. No hearing is necessary. See Loc.
      R. 105.6 (D. Md. 2018). For the reasons set forth below, the request for attorney’s fees is
      GRANTED IN PART.

              Plaintiff filed his complaint on January 2, 2015. ECF No. 1. On February 9, 2015, the
      Commissioner filed a consent motion to remand under sentence six of 42 U.S.C. § 406(g) for
      “consideration of additional evidence.” ECF No. 9. The Court remanded plaintiff’s case on
      February 9, 2015. ECF No. 10. His case was reopened in this Court on February 1, 2018 by
      consent of the parties, ECF Nos. 13, 15, and the Court remanded plaintiff’s case under sentence
      four of 42 U.S.C. § 406(g) for further analysis, ECF Nos. 25, 29. On October 25, 2018, the Court
      awarded Mr. Melanson a total of $5,200.00 for 26.75 hours worked on plaintiff’s case in federal
      court, pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF Nos. 32-7,
      37. Plaintiff subsequently received an Award Notice, in which he was awarded $173,849.00 in
      past-due benefits. ECF No. 40-1 at 2. On August 21, 2020, Mr. Melanson filed a request for
      attorney’s fees, seeking $43,462.25 in attorney’s fees, and agreeing to reimburse the EAJA award
      to plaintiff. ECF No. 40; see Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002); Stephens ex rel.
      R.E. v. Astrue, 565 F.3d 131, 135 (4th Cir. 2009).

             The Act authorizes a reasonable fee for successful representation before the Court, not to
      exceed twenty-five percent of a claimant’s total past-due benefits. 42 U.S.C. § 406(b). Although
      contingent fee agreements are the “primary means by which fees are set” in Social Security cases,

      1
        Mr. Melanson first filed a petition for attorney’s fees on February 11, 2020 explaining that plaintiff’s
      Notice of Award did not indicate whether 25% of his past-due benefits had been withheld for attorney’s
      fees. ECF No. 38. The Court issued a status report order on August 10, 2020. ECF No. 40. Mr. Melanson
      responded by filing this pending amended petition for attorney’s fees. ECF No. 41.
          Case 1:15-cv-00001-DLB Document 43 Filed 09/21/20 Page 2 of 3
Timothy K. v. Saul
Civil No. DLB-15-1
September 21, 2020
Page 2

a court must nevertheless perform an “independent check, to assure that they yield reasonable
results in particular cases.” Gisbrecht, 535 U.S. at 807. In determining whether a request for
attorney’s fees under section 406(b) is reasonable, the Supreme Court has explained that a
reviewing court may properly consider the “character of the representation and the results the
representative achieved.” Id. at 808. Importantly, the Supreme Court acknowledged that a
contingent fee agreement would not result in a reasonable fee if the fee constituted a “windfall” to
the attorney. Id. (quoting Rodriquez v. Bowen, 865 F.2d 739, 746-47 (6th Cir. 1989)). Courts
may require the attorney to provide a record of hours spent working on the case and the attorney’s
typical hourly billing charge. Id.

        Here, Mr. Melanson and plaintiff entered into a contingent fee agreement, by which
plaintiff agreed to pay Mr. Melanson twenty-five percent of all retroactive benefits to which he
might become entitled. ECF No. 32-3. In his previous motion for attorney’s fees pursuant to the
EAJA, Mr. Melanson submitted itemized reports documenting 26.75 chargeable hours he worked
on plaintiff’s case. ECF No. 32-7 (listing a total of 26.90 hours, 0.15 of which were spent on
clerical and administrative tasks marked “NO CHARGE”). If Mr. Melanson receives the full
amount of fees he requests, his fee for representation before the Court will effectively total
$1,624.76 per hour. Therefore, Mr. Melanson must show that an effective rate of $1,624.76 per
hour is reasonable for the services he rendered. See Gisbrecht, 535 U.S. at 807.

        Mr. Melanson’s typical hourly billing rate is $300.00. ECF No. 32-6 ¶ 6. This is the top
hourly rate that is presumptively reasonable for attorneys of his experience level pursuant to the
fee guidelines appended to the Local Rules of this Court. 2 Although it is customary in Social
Security cases for courts to approve effective rates that are significantly higher than typical hourly
billing rates, Mr. Melanson’s requested effective hourly rate of $1,624.76 is over five times his
typical hourly rate and exceeds the typical rates awarded by courts in the Fourth Circuit for
attorney’s fees in successful Social Security appeals. See, e.g., Christina M. v. Saul, No. CBD-17-
2540, 2020 WL 886168, at 2 (D. Md. Feb. 24, 2020) (approving contingency fee agreement with
effective hourly rate of $1,000.00); Lehman v. Comm’r, Soc. Sec. Admin., Civil No. SAG-10-2160
(D. Md. July 7, 2016) (unpublished) (approving contingency fee agreement with effective hourly
rate of $1,028.14); Melvin v. Colvin, No. 5:10-CV-160-FL, 2013 WL 3340490 (E.D.N.C. July 2,
2013) (approving contingency fee agreement with effective hourly rate of $1,043.92); Claypool v.
Barnhart, 294 F. Supp. 2d 829, 833 (S.D. W. Va. 2003) (approving contingency fee agreement
with hourly rate of $1,433.12). Hourly rates exceeding $1,000.00 are the exception, not the rule.
The Court acknowledges Mr. Melanson’s effective performance and the substantial past-due
benefit award to his client but finds that his request for $43,462.25 in fees for 26.75 hours of work
would result in a windfall. Instead, the Court determines that an award of $26,750.00, amounting
to an effective hourly rate of $1,000.00—more than triple the top hourly rate for an attorney of Mr.
Melanson’s experience—would adequately compensate Mr. Melanson for the time that he spent

2
  Although they do not govern Social Security cases, the Local Rules prescribe guidelines for determining
attorney’s fees in certain cases, which are instructive in evaluating the reasonableness of the effective hourly
rate in this case. See Loc. R. App’x B (D. Md. 2018). Currently, Mr. Melanson has over five years of
experience, ECF No. 32-6 ¶ 5, and the presumptively reasonable hourly rate for attorneys admitted to the
bar for five to eight years is between $165.00 and $300.00, Loc. R. App. B (D. Md. 2018).
          Case 1:15-cv-00001-DLB Document 43 Filed 09/21/20 Page 3 of 3
Timothy K. v. Saul
Civil No. DLB-15-1
September 21, 2020
Page 3

on this case in this Court. See Hunter v. Comm’r, Soc. Sec. Admin., Civil No. SAG-15-3758, 2017
U.S. Dist. LEXIS 221544 (D. Md. Nov. 16, 2017) (approving contingency fee agreement with
effective hourly rate of $1,140.41, while noting that the requested rate was “slightly more than
triple the top hourly rate” for an attorney with eleven years of experience).

      For the reasons set forth herein, this Court GRANTS IN PART the attorney’s fee request.
ECF No. 40. This Court will award Mr. Melanson attorney’s fees totaling $26,750.00. Mr.
Melanson is directed to reimburse to Plaintiff the fees he received pursuant to the EAJA.

      Despite the informal nature of this letter, it should be flagged as an opinion.        An
implementing order follows.

                                                Sincerely yours,

                                                          /s/

                                                Deborah L. Boardman
                                                United States Magistrate Judge
